Fourth Court of Appeals
                                           San Antonio, Texas
                                                  JUDGMENT
                                               No. 04-13-00110-CV

                            THE WILLIAMSBURG CARE COMPANY L.P.,
                            d/b/a Princeton Place Rehabilitation and Healthcare,
                                                 Appellant

                                                          v.

    Jesusa ACOSTA, Individually and as Representative of the Estate of Maria Acosta, Deceased,
       And Magdalena Acosta, Alicia Garcia, Jeffie Acosta, Horacio Acosta, Maria Guadalupe
    Baldazo, Edward Acosta, Antonio Acosta, Jr., and Adelita Acosta Gonzalez, All Individually;
                                 Mary Jane Esparza, Individually;
    Melissa Rodriguez, Antonio Rodriguez, and Raymond Rodriguez, Individually and as All Heirs
                               of Mary Esther Rodriguez, Deceased;
                                    Cecilia Romo, Individually;
                                  Juan Saucedo, Individually; and
                                  Diana G. Tayles, Individually, 1
                                             Appellees

                        From the 73rd Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2012-CI-16420
                                Honorable Richard Price, Judge Presiding

      BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

      In accordance with this court’s opinion of this date, the trial court’s order declining to
compel arbitration is AFFIRMED.

       It is ORDERED that appellees recover their costs of appeal from appellant The
Williamsburg Care Company, L.P. d/b/a Princeton Place Rehabilitation and Healthcare.

           SIGNED June 26, 2013.

                                                            _____________________________
                                                            Rebeca C. Martinez, Justice


1
    A suggestion of death has been filed by Anna Ramirez as the Representative of the Estate of Diana G. Tayles.